Beltran v Waterfront Hous. Dev. Fund Corp. (2022 NY Slip Op 00565)





Beltran v Waterfront Hous. Dev. Fund Corp.


2022 NY Slip Op 00565


Decided on January 28, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


825 CA 20-00716

[*1]JORGE BELTRAN, PLAINTIFF-RESPONDENT,
vWATERFRONT HOUSING DEVELOPMENT FUND CORP., WATERFRONT PHASE I LLC, NORSTAR BUILDING CORPORATION, S.A.B. SPECIALTIES, LLC, DEFENDANTS-APPELLANTS, ET AL., DEFENDANT. - S.A.B. SPECIALTIES, LLC, THIRD-PARTY PLAINTIFF, 
 BLAS ZUNIGA BUILDERS, LLC, THIRD-PARTY DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (DAVID M. KATZ OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
PAUL WILLIAM BELTZ, P.C., BUFFALO (WILLIAM A. QUINLAN OF COUNSEL), FOR PLAINTIFF-RESPONDENT.
LAW OFFICES OF THOMAS W. BENDER, ORCHARD PARK (THOMAS W. BENDER OF COUNSEL), FOR THIRD-PARTY DEFENDANT-APPELLANT.

	Appeals from an order of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered May 12, 2020. The order granted the motion of plaintiff for partial summary judgment on the issue of liability under Labor Law § 240 (1) and denied the cross motion of defendants-appellants for summary judgment dismissing the complaint against defendant S.A.B. Specialties, LLC. 
It is hereby ORDERED that said appeal by third-party defendant is dismissed and the order is affirmed without costs.
Same memorandum as in Beltran v Waterfront Hous. Dev. Fund Corp. ([appeal No. 1] — AD3d — [Jan. 28, 2022] [4th Dept 2022]).
All concur except Troutman, J., who is not participating. 
Entered: January 28, 2022
Ann Dillon Flynn
Clerk of the Court